[Cite as State v. Gambill, 2012-Ohio-5437.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 2-11-28

        v.

MICHAEL S. GAMBILL,                                       OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Auglaize County Common Pleas Court
                            Trial Court No. 2011 CR 11

                                      Judgment Affirmed

                          Date of Decision: November 26, 2012




APPEARANCES:

        Robert W. Kehoe for Appellant

        Andrew Augsburger for Appellee
Case No. 2-11-28



SHAW, P.J.

           {¶1} Defendant-appellant Michael S. Gambill (“Gambill”) appeals the

November 14, 2011, judgment of the Auglaize County Court of Common Pleas

denying his motion for driving privileges.

           {¶2} The facts relevant to this appeal are as follows. On January 10, 2011,

the Auglaize County Grand Jury indicted Gambill on two counts of trafficking in

marijuana in violation of R.C. 2925.03(A)(1)(C)(3)(a), felonies of the fifth degree.

Gambill originally entered pleas of not guilty to both counts.

           {¶3} Pursuant to a plea agreement, Gambill agreed to plead guilty to Count

One of his indictment for the sale of 1/8th of an ounce of marijuana and the State

agreed to dismiss Count Two of the indictment. A change of plea hearing was

held on March 23, 2011, and the trial court accepted Gambill’s guilty plea to

Count One and granted the State’s motion to dismiss Count Two.

           {¶4} A sentencing hearing was held on April 28, 2011.1 On April 29, 2011,

the trial court entered its judgment entry sentencing Gambill to five years of

community control. Among the terms of Gambill’s community control was a

provision that he obtain and maintain full-time employment. As part of Gambill’s

sentence, Gambill’s license was also suspended for five years.




1
    No transcripts of this hearing were filed with this court.

                                                        -2-
Case No. 2-11-28



      {¶5} On November 10, 2011, Gambill filed a motion for driving privileges

pursuant to R.C. 2925.03. Gambill’s motion sought driving privileges to allow

him “to drive to and from work, the children’s day care for the times that he is at

work, any medical visits for the children and to and from the grocery for the

children’s purposes.” (Doc. 76). The basis for the motion was that Gambill had

obtained full time employment, as required by the terms of his community control,

in Botkins, Ohio, but Gambill resided in St. Marys, Ohio. According to Gambill,

there was no public transportation in his area to get him to and from work.

      {¶6} On November 14, 2011, the trial court denied Gambill’s motion for

driving privileges. The court’s entry stated “after considering the Motion and the

record, [the court] finds that said Motion is not well taken and the same is

DENIED.” (Doc. 80).

      {¶7} It is from this judgment that Gambill appeals, asserting the following

assignment of error for our review.

                          ASSIGNMENT OF ERROR

      THE [TRIAL COURT] ABUSED [ITS] DISCRETION IN THIS
      CASE WHEN [IT] FAILED TO GRANT DRIVING
      PRIVILEGES TO THIS APPELLANT, A HUMAN BEING ON
      FIVE YEARS OF COMMUNITY CONTROL SANCTIONS
      FOR A CONVICTION OF SELLING 1/8TH OUNCE OF
      MARIJUANA, AFTER HE SERVED THE FIRST SIX
      MONTHS     OF  THE    MANDATORY      SUSPENSION,
      OBTAINED    EMPLOYMENT,     HAS    TWO    YOUNG
      CHILDREN TO FEED AND CARE, PASSED A CLEAN

                                        -3-
Case No. 2-11-28



       DRUG TEST, HAS PROOF OF CAR INSURANCE, HAS PAID
       HIS FINE AND COSTS, NO OBJECTION WAS WRITTEN
       AND SUBMITTED BY THE PROSECUTING ATTORNEY ON
       THE MOTION, THE [APPELLANT] RESIDES IN A RURAL
       AREA ABSENT PUBLIC TRANSPORTATION, AND WHEN
       THE SAME JUDGE AT THE SAME TIME BY
       CONFLICTION (SIC) ORDERED HIM TO OBTAIN AND
       MAINTAIN FULL TIME EMPLOYMENT.

       {¶8} In his assignment of error, Gambill argues that the trial court’s denial

of his motion for driving privileges was arbitrary, unreasonable, and

unconscionable.     Gambill also contends that the provision of his sentence

suspending his license and the provision of his community control requiring

Gambill to maintain employment were conflicting, rendering the order void.

       {¶9} The decision of a trial court to grant or deny driving privileges will not

be disturbed absent an abuse of discretion. State v. Neace, 3d Dist. No. 10-06-04,

2006-Ohio-3072, ¶ 6. An abuse of discretion constitutes more than an error of law

or judgment and implies that the trial court acted unreasonably, arbitrarily, or

unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). When

applying the abuse of discretion standard, a reviewing court may not simply

substitute its judgment for that of the trial court. Id.

       {¶10} The granting of limited driving privileges is governed by R.C.

4510.021, which reads, in part,

       (A) Unless expressly prohibited by section 2919.22, section
       4510.13, or any other section of the Revised Code, a court may

                                           -4-
Case No. 2-11-28



       grant limited driving privileges for any purpose described in
       division (A)(1), (2), or (3) of this section during any suspension
       imposed by the court. In granting the privileges, the court shall
       specify the purposes, times, and places of the privileges and may
       impose any other reasonable conditions on the person’s driving
       of a motor vehicle. The privileges shall be for any of the
       following limited purposes:

       (1) Occupational,       educational,     vocational,    or    medical
       purposes[.]

There is no statute that prohibits the trial court from granting limited driving

privileges in this case. However, pursuant to the statute, the trial court is not

required to grant privileges and it is left to the discretion of the trial court. See

R.C. 4510.021; Neace, supra.

       {¶11} In Gambill’s motion for driving privileges, Gambill requested

findings of fact and conclusions of law to support the court’s decision. The court

denied Gambill’s motion stating that the court had reviewed Gambill’s “motion

and the record” in coming to its decision. (Emphasis added.) (Doc. 80). The

record the court stated that it had reviewed included documents pertaining to this

case and a full pre-sentencing investigation (“PSI”) containing Gambill’s criminal

history. The PSI revealed that Gambill had several juvenile offenses and multiple

offenses as an adult. Gambill’s adult offenses included driving related offenses

such as two OVIs and a conviction for driving without a valid license. The

offenses also included multiple convictions for drug possession. Thus, while the


                                         -5-
Case No. 2-11-28



court did not specifically enumerate in its entry the factors weighing against

Gambill’s motion, the court did state that it had reviewed Gambill’s motion and

the record, which in itself contained numerous factors in support of the court’s

decision.

      {¶12} Moreover, Gambill’s argument that the trial court’s orders were

arbitrary, unreasonable, unconscionable, and conflicting (and therefore void)

presupposes that there is no way for Gambill to get to work other than via public

transportation, or for Gambill to drive himself. There are, however, a variety of

other ways Gambill could get to work. He could get a ride from a coworker, he

could get a ride from a family member or friend, or he could bike to work.

Gambill’s argument also presupposes that the record affirmatively establishes that

Gambill is unable to secure any other employment closer to his residence, or

employment to which he could be readily transported. There is nothing in the

record establishing that Gambill was unable to secure such alternative

employment. Thus we find nothing in the record to prove that the order was

conflicting on its face, and therefore void, and we similarly find nothing in the

record establishing that the trial court’s decision was arbitrary, unreasonable, or

unconscionable. Accordingly, Gambill’s assignment of error is overruled.




                                        -6-
Case No. 2-11-28



       {¶13} For the foregoing reasons the judgment of the Auglaize County

Court of Common Pleas is affirmed.

                                                        Judgment Affirmed

PRESTON, J., concurs.

WILLAMOWSKI, J., concurs in Judgment Only.

/jlr




                                     -7-